Title: From Benjamin Walker to Timothy Pickering, 22 March 1783
From: Walker, Benjamin
To: Pickering, Timothy


                        
                            Sir
                            Head Qrs 22 Mch 1783
                        
                        The Officers of the day Report a defficency of Camp Kettles—Straw also is much wanting.
                        The Commander in Chief wishes to know—whether the want of kettles arises from their want of Care or whether a
                            proper allowance has not been issued what the allowance is and how long a Kettle is to last & if any on
                                hand. Also if any Measures are taken to procure Straw. I am Dr Sir Your very Obed. Servt 
                        
                            Ben. Walker A.D.C.
                        
                    